 

***OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED

 

PATENT & Technology LICENSE AGREEMENT

AGT. No. A2014-0165

 

This Patent & Technology License Agreement is between the Licensor and the
Licensee identified below (collectively, “Parties”, or singly, “Party”).

 

No binding agreement between the Parties will exist until this Patent &
Technology License Agreement has been signed by both Parties.  Unsigned drafts
of this Patent & Technology License Agreement shall not be considered offers.

Background

 

Licensor owns, controls and/or has the right to sublicense the Licensed Subject
Matter (defined in Exhibit A). Licensee desires to secure the right and license
to use, develop, manufacture, market, and commercialize the Licensed Subject
Matter. Licensor desires to have the Licensed Subject Matter developed and used
for the benefit of Licensee, the inventors, Licensor, and the public.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the Parties hereby agree as follows:

 

The Terms and Conditions of Patent & Technology License attached hereto as
Exhibit A are incorporated herein by reference in their entirety (the “Terms and
Conditions”). The Commercialization Plan attached hereto as Exhibit B is
incorporated herein by reference in its entirety (the “Commercialization Plan”).
In the event of a conflict between provisions of this Patent & Technology
License Agreement and the Terms and Conditions, the provisions in this Patent &
Technology License Agreement shall govern. Unless defined in this Patent &
Technology License Agreement, capitalized terms used in this Patent & Technology
License Agreement shall have the meanings given to them in the Terms and
Conditions.

 

The section numbers used in the left hand column in the table below correspond
to the section numbers in the Terms and Conditions.

 

  1.   Definitions



  Effective Date September 6, 2013 Licensor Ohio State Innovation Foundation,
with an address at 1524 North High Street, Columbus, OH 43201.

Licensee

 





MicroLin Bio, Inc., a corporation, with its principle place of business at 302A
West 12th Suite 114, New York, NY 10014 Contract Year and Contract Quarters

 

x Contract Year is 12-month period ending on December 31 and Contract Quarters
are 3-month periods ending on March 31, June 30, Sept. 30, Dec. 31

 

 

 

Territory Worldwide

 

   

 

 

 

Field of Use 

 

 

 

 

 

Exclusive Field of Use for the diagnosis, prognosis and therapy/treatment of
colon cancer.

Patent Rights/Technology Rights



[See Exhibit C for individual patent application and patent information]  



 

 

 

App. No./ 

Date of Filing



Title Inventor(s) Jointly Owned? (Y/N; if Y, with whom?)

 

Countries

Prosecution Counsel

PCT/US2007/000159 

03/03/2007 

[2006-138]

 

MicroRNA-Based Methods and Compositions for the Diagnosis, Prognosis and
Treatment of Solid Cancers

C. Croce 

S. Volinia 

G. Calin

 

x No

US 

CA 

AU 

CN 

JP 

HK 

EP 

MacMillan, Sobanski, and Todd LLC

PCT/US2006/035100 

09/11/2006 

[2006-009] 

Compositions and Methods for the Diagnosis and Therapy of BCL2-Associated
Cancers

C. Croce 

G. Calin

x No

US 

CA 

JP 

AU 

CN 

EP 

MacMillan, Sobanski, and Todd LLC  

PCT/US2007/15892 

07/12/2007 

[2007-019] 

MicroRNA Based Methods and Compositions for the Diagnosis and Treatment of Colon
Related Diseases

C. Croce 

C. Harris 

A. Schetter

x Yes, w/ The National Institutes of Health

  

 

[See section 20.1] 

US 

CA 

JP 

AU 

CN 

EP

MacMillan, Sobanski, and Todd LLC  

PCT/US2008/072081 08/04/2008 

[2007-028]

Ultraconserved Regions Encoding ncRNAs

C. Croce

 

x No

US 

CA 

JP 

AU 

CN 

EP 

MacMillan, Sobanski, and Todd LLC  

PCT/US2008/081294 10/27/2008 

[2007-030]

Methods for Identifying Fragile Histidine Triad (Fhit) Interaction and Uses
Thereof

C. Croce 

F. Trapasso 

x No

US 

CA 

JP 

AU 

CN 

EP 

MacMillan, Sobanski, and Todd LLC

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 2 of 37

 





 

 

PCT/US2011/029348 03/22/2011 

[2010-126] 

Materials and Methods Related to Modulation of Mismatch Repair and Genomic
Stability by miR-155

C. Croce 

N. Valeri

x No

US 

CA 

JP 

AU 

CN 

EP 

MacMillan, Sobanski, and Todd LLC  

PCT/US2011/060349 11/11/2011 

[2011-085]

Materials and Methods Related to MicroRNA-21. Mismatch Repair, And Colorectal
Cancer

C. Croce 

N. Valeri 

x No

US 

CA 

JP 

AU 

CN 

EP 

MacMillan, Sobanski, and Todd LLC

PCT/US2012/028016 

03/07/2012 

[2011-137]

Mutator activity induced by microRNA-155 (miR-155) Links Inflammation and Cancer

C. Croce 

x No

US 

PCT

MacMillan, Sobanski, and Todd LLC

PCT/US2012/069484 

12/13/2012 

[2012-066]

Methods and Compositions Related to miR-21 & miR-29a and Cancer Metastasis

C. Croce 

M. Fabbri 

x No PCT MacMillan, Sobanski, and Todd LLC

PCT/US2012/067651 

12/03/2012 

[2012-104]

Mechanism of NSAID Chemoprevention in Colorectal Cancer

R. Fishel 

C. Croce 

L. Kopelovich 

B. Aronow

x No PCT MacMillan, Sobanski, and Todd LLC  

USPTO Entity Status as of Effective Date

  

Check one box:



x Small

               



  2.4.  Diligence Milestones



 

 

 

Milestones and deadlines Milestone Events Deadlines 1.  Completion of
Commercialization Plan for use of Licensed Product or Licensed Service for early
diagnosis of colon cancer. *** 2. Hiring of experienced executive management,
sales, and research team for the commercialization of Licensed Product or
Licensed Service.   *** 3.  External funding or equity financing of greater than
or equal to $500,000 received by Licensee for the purpose of advancing Licensed
Products and/or Licensed Service. *** 4.  CLIA validation of first Licensed
Product or Licensed Service for the diagnosis and/or prognosis of colon cancer.
Milestone extension option and fees referenced in Section 20.3 may be applied to
this Milestone. ***

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 3 of 37

 

 

    5. Execute a Sublicense Agreement for the development and/or establishment
of a research development program for colon cancer therapeutics. Milestone
extension option and fees referenced in Section 20.3 may be applied to this
Milestone. ***     6. Complete financing in which Licensee receives $10,000,000
or greater for the purpose of advancing Licensed Product and/or Licensed
Service. Milestone extension option and fees referenced in Section 20.3 may be
applied to this Milestone. ***     7.  Establishment of clinical insurance
reimbursement for the diagnosis and/or prognosis of colon cancer. Milestone
extension option and fees referenced in Section 20.3 may be applied to this
Milestone. ***     8.  First Sale in the United States of America of the first
Licensed Product or Licensed Service for the diagnosis  and/or prognosis  of
colon cancer. Milestone extension option and fees referenced in Section 20.3 may
be applied to this Milestone. ***     9. First Sale in any country outside of
the United States of America of a Licensed Product or Licensed Service for the
diagnosis  and/or prognosis of colon cancer. Milestone extension option and fees
referenced in Section 20.3 may be applied to this Milestone. ***



  3.  Compensation



3.1(a)

Patent expenses due upon Effective Date

 

 

 

(See Section 20.1)

 

  Amount based on invoices received as of: Tech ID 2006-138 $66,014.47 09/06/13
Tech ID 2006-009 Costs already accounted for in an Agreement having an Effective
Date of September 6, 2013 between the parties. 09/06/13 Tech ID 2007-019
$377,022.70 09/06/13 Tech ID 2007-028 Costs already accounted for in an
Agreement having an Effective Date of September 6, 2013  between the parties.
09/06/13 Tech ID 2007-030 $72,345.30 09/06/13

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 4 of 37

 

 

    Tech ID 2010-126 Costs already accounted for in an Agreement having an
Effective Date of September 6, 2013 between the parties. 09/06/13 Tech ID
2011-085 $50,991.53 09/06/13 Tech ID 2011-137 $16,866.45 09/06/13 Tech ID
2012-066 $26,326.50 09/06/13 Tech ID 2012-104 $12,986.50 09/06/13 Total
$622,553.45 09/06/13 3.1(b)

Milestone fees

 

 

Milestone Events Milestone Fees 1.  Completion of Commercialization Plan for use
of Licensed Product or Licensed Service for early diagnosis of colon cancer. ***
2. Hiring of experienced executive management, sales, and research team for the
commercialization of Licensed Product or Licensed Service.   *** 3.  External
funding or equity financing of greater than or equal to $500,000 received by
Licensee for the purpose of advancing Licensed Products and/or Licensed Service.
*** 4.  CLIA validation of first Licensed Product or Licensed Service for the
diagnosis and/or prognosis of colon cancer. *** 5. Execute a Sublicense
Agreement for the development and/or establishment of a research development
program for colon cancer therapeutics.

***

 

(Associated fees referenced in Sections 3.1e and 20.4) 

6.   Complete financing in which Licensee receives $10,000,000 or greater for
the for the purpose of advancing Licensed Product and/or Licensed Service. ***
7.  Establishment of clinical insurance reimbursement for the diagnosis and/or
prognosis of colon cancer. *** 8.  First Sale in the United States of America of
the first Licensed Product or Licensed Service for the diagnosis  and/or
prognosis  of colon cancer. *** 9. First Sale in any country outside of the
United States of America of a Licensed Product or Licensed Service for the
diagnosis  and/or prognosis of colon cancer. *** 3.1(c) Upfront Fee

$5,000 due on Effective Date 

$95,000 due on or before May 31, 2014 

3.1(d)

License Maintenance Fees 

$25,000 due on May 31, 2015

3.1(e) Sublicense Fees

*** of Non-Royalty Sublicensing Consideration for diagnostics and prognostics. 

*** of Non-Royalty Sublicensing Consideration for therapeutics. 

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 5 of 37

 

 

3.1(f) Assignment fee

For the Contract Year ending ***, the greater of *** (USD) or *** of Gross
Consideration of the total transaction value received by Licensee for any
transaction that includes the assignment or transfer of any portion of this
Agreement. 

 

For any Contract Year thereafter, the greater of *** (USD) or *** of Gross
Consideration of the total transaction value received by Licensee for any
transaction that includes the assignment or transfer of any portion of this
Agreement. Assignments shall include assignments or transfers of the Agreement
as part of a corporate reorganization, consolidation, merger or sale of
substantially all of the assets or any other change of control 



3.2 Running royalty rate (applies to Sales by Licensee, Affiliates and
Sublicensees) (a)  Licensed Products and Licensed Services Covered By any claim
or claims included within the Patent Rights ***

(b) Licensed Products and Licensed Services not Covered By any claim or claims
included within the Patent Rights

 

*** 3.3 Minimum royalty

*** for Contract Year ending *** 

*** for Contract Year ending *** 

*** per each subsequent Contract Year thereafter 



18.   Contact Information   Licensee Contacts Licensor Contacts

Contact for Notice:

Attn: Joseph Hernandez 

302A West 12th Suite 114 

New York, NY 10014 

Phone: 646-707-2937 

Email: hernandez_joe@yahoo.com 

 

Accounting contact: 

Attn: Joseph Hernandez 

302A West 12th Suite 114 

New York, NY 10014 

Phone: 646-707-2937 

Email: hernandez_joe@yahoo.com

 

Contact for Notice:

Attn: President 

1524 North High Street

Columbus, Ohio 43201

Fax: 614-292-8907

Phone: 614-292-1315

E-mail: techlicensing@osu.edu

 

Payment and reporting contact:

Checks payable to “Ohio State Innovation Foundation”

Attn: Accounting/Compliance

1524 North High Street

Columbus, Ohio 43201

Fax: 614-292-8907

Phone: 614-292-1315

Email: OSIFCompliance@osu.edu

 

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 6 of 37

 

 

 

Patent prosecution contact:

Attn: Joseph Hernandez

302A West 12th Suite 114

New York, NY 10014

Phone: 646-707-2937

Email: hernandez_joe@yahoo.com

 

 

Patent prosecution contact:

Attn: Catherine Martineau

MacMillan, Sobanski , & Todd, LLC ; Patent, Trademark, Copyright and
Intellectual Property Law

One Maritime Plaza, Fifth Floor

720 Water Street

Toledo, Ohio 43604-1853

419-255-5900 (voice)

419-255-9639 (fax)

E-mail: martineau@mstfirm.com

Internet: http//www.mstfirm.com

 



  For Licensor Administrative Purposes Only Changes to Standard Form Terms and
Conditions

There have not been any revisions to Licensor’s standard form Terms and
Conditions , except for revisions to the following sections: 7

 

     

 

20. Special Provision. The Parties hereby agree to the following special
provisions set forth in this Section 20 with respect to this Patent & Technology
License Agreement.

 

Section 20.1 Inter-Institutional Agreement. Pursuant to an Inter-Institutional
Agreement (NIH reference number L-003-2009) having an effective date of October
23, 2008 between Licensor and National Institutes of Health (NIH), NIH has
granted Licensor the ability to grant license rights in the patent indicated in
Section 1 as jointly owned by Licensor and NIH.

 

Section 20.2 Payment Schedule for Past Patent Expenses. Licensee will repay the
past patent expenses referenced in Section 3.1(a) above upon the earlier of: (1)
the payment due dates on the following schedule (shown below); or (2) Licensee
has cumulative external funding (any combination of government grant, government
contract, or private equity) of at least $10,000,000. In the event that
$10,000,000 of external funding is obtained by Licensee, all unpaid amounts of
past patent expenses shall become immediately due and payable to Licensor. The
payments below include interest at the rate of 3.50% per annum. Should this
Agreement be terminated, all patent expenses are immediately due and payable by
Licensee to Licensor.

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 7 of 37

 

 

Pmt.
No.  Payment
Date  Beginning
Balance   Scheduled
Payment   Principal   Interest   Ending Balance  1  10/31/2013  $622,553.45  
$25,000   $14,105.31   $10,894.69   $608,448.14  2  12/31/2013  $608,448.14  
$25,000   $14,352.16   $10,647.84   $594,095.98  3  7/31/2014  $594,095.98  
$25,000   $14,603.32   $10,396.68   $579,492.66  4  12/31/2014  $579,492.66  
$25,000   $14,858.88   $10,141.12   $564,633.78  5  6/30/2015  $564,633.78  
$73,386.52   $68,445.98   $4,940.55   $496,187.80  6  9/30/2015  $496,187.80  
$73,386.52   $69,044.88   $4,341.64   $427,142.92  7  12/31/2015  $427,142.92  
$73,386.52   $69,649.02   $3,737.50   $357,493.90  8  3/31/2016  $357,493.90  
$73,386.52   $70,258.45   $3,128.07   $287,235.45  9  6/30/2016  $287,235.45  
$73,386.52   $70,873.21   $2,513.31   $216,362.24  10  9/30/2016  $216,362.24  
$73,386.52   $71,493.35   $1,893.17   $144,868.88  11  12/31/2016  $144,868.88  
$73,386.52   $72,118.92   $1,267.60   $72,749.96  12  3/31/2017  $72,749.96  
$72,749.96   $72,113.40   $636.56   $0.00 

 

Each of the Licensed Patents listed in a separate row in Section 1 shall
constitute a single patent family.  The past patent expenses set forth in
Section 3.1(a) are separated out and each entry corresponds to a particular
single patent family identified in Section 1.  Certain of the past patent
expenses for a single patent family may also be covered by one or more separate
agreements between Licensor and Licensee (a “Multi-Covered Patent Expense”). 
Licensor does not intend for Licensee to pay double for Multi-Covered Patent
Expense.

 

Section 20.3 Milestone Extension Option. Licensee shall have the one-time option
to extend the deadlines for those Milestone Events specified in said Section 2.4
by three (3) months by paying a milestone extension fee of *** for each such
extension. This option may only be exercised at a time when Licensee is in
compliance with all of its obligations under the Agreement, including having met
all milestones with deadlines prior to the date such notice is given (without
giving effect to the extension resulting from the exercise of such option). In
order to exercise this option, Licensee must provide Licensor written notice of
its exercise of this option accompanied by payment of the milestone extension
fee. Such notice must contain an affirmation from the Licensee that it is in
compliance with all of its obligations under the Agreement, that it has and is
currently using commercially reasonable efforts to implement the
Commercialization Plan and Actively Commercialize Licensed Products or Licensed
Services and that it reasonably expects to meet the milestone deadlines as
extended by the exercise of such option.

 

Section 20.4 Therapeutic Research and Development. Licensee shall launch a
research and development program for the licensed therapeutic rights pursuant to
the therapeutic milestone events and fees outlined below, unless Licensee
executes a Sublicense Agreement as set forth in Milestone 5 in section 2.4
above. Should Licensee not execute a Sublicense Agreement as set forth in
Milestone 5, Licensee shall pay a fee of *** to the Licensor and provide a
detailed Commercialization Plan for the licensed therapeutic rights to Licensor
within forty-five days of the Deadline for Diligence Milestone 5 above.

 

Therapeutic Milestone Events Deadlines Therapeutic Milestone Fees 1.
   In-license acquisition and/or development of therapeutic delivery platform.
*** *** 2.    Regulatory Approval of IND filing by Regulatory Authority. *** ***

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 8 of 37

 

 

3.    Dosing of first patient by a Regulatory Authority approved Phase I
Clinical Trial of Licensed Product. *** *** 4.    Dosing of first patient by a
Regulatory Authority approved Phase II Clinical Trial of Licensed Product. ***
*** 5.    Dosing of first patient by a Regulatory Authority approved Phase III
Clinical Trial of Licensed Product. *** *** 6.    Regulatory Approval of
Licensed Product in a major licensed country (e.g. US, EU country, or JP). ***
*** 7.    Launch of Licensed Product in a major licensed country (e.g. US, EU
country, or JP). *** *** 8.    Regulatory Approval of Licensed Product in a
non-major licensed country. (e.g. CA, CN, or AU) *** *** 9.    Launch of
Licensed Product in a non-major licensed country. (e.g. CA, CN, or AU) *** ***

 

 

Section 20.5 Therapeutic Research and Development Sublicense. Should Licensee
sublicense the licensed therapeutic and/or treatment rights, Licensee shall
require milestones and fees at least as stringent as those outlined in section
20.4 above.

 

Section 20.6 Additional CLIA Product Launch. For each subsequent CLIA validation
of Licensed Product or Licensed Service for diagnosis and/or prognosis of colon
cancer, launched after ***, Licensee shall pay Licensor *** dollars.

 

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 9 of 37

 

 

Section 20.7 First Sale of Additional Products in United States of America. For
each subsequent first Sale of any new Licensed Product or Licensed Service for
the diagnosis and/or prognosis of colon cancer, Sold or launched after *** in
any country outside of the United States, Licensee shall pay Licensor a fee of
*** dollars.

 

Section 20.8 First Sale of Additional Products in any Non-U.S.A. Country. For
each subsequent first Sale of any new Licensed Product or Licensed Service for
the diagnosis and/or prognosis of colon cancer, which are Sold or launched after
*** in the United States, Licensee shall pay Licensor a fee of *** dollars.

 

Section 20.9 Identification of Sublicense Partners. For each Sublicensee brought
to Licensee by Licensor that results in a successful negotiation of a Sublicense
Agreement, Licensee shall pay to Licensor *** within thirty (30) days of the
execution of said Sublicense Agreement.

 

Section 20.10 Termination Penalty. Should Licensee terminate this Agreement
within two years of the Effective Date, Licensee shall pay Licensor two million
five hundred thousand ($2,500,000) dollars in addition to the requirements of
section 7 below.

 

Section 20.11 Diagnostic & Prognostic Sublicense. Licensee agrees to sublicense,
nonexclusively and under reasonable terms, the diagnostic and/or prognostic
field of use covered only by the Patent Rights/Technology Rights identified in
Section 1 as jointly owned with the NIH and as referenced in section 20.1 above,
to non-profit and commercial entities requesting such a sublicense or referred
by Licensor or NIH to Licensee.

 

21. No Other Promises and Agreements; Representation by Counsel. Licensee
expressly represents and warrants and does hereby state and represent that no
promise or agreement which is not herein expressed has been made to Licensee in
executing this Patent & Technology License Agreement except those explicitly set
forth herein and in the Terms and Conditions, and that Licensee is not relying
upon any statement or representation of Licensor or its representatives.
Licensee is relying on Licensee’s own judgment and has had the opportunity to be
represented by legal counsel. Licensee hereby represents and warrants that
Licensee understands and agrees to all terms and conditions set forth in this
Patent & Technology License Agreement and said Terms and Conditions.

 

22. Deadline for Execution by Licensee. If this Patent & Technology License
Agreement is executed first by the Licensor and is not executed by the Licensee
and received by the Licensor at the address and in the manner set forth in
Section 18 of the Terms and Conditions within thirty (30) days of the date of
signature set forth under the Licensor’s signature below, then this Patent &
Technology License Agreement shall be null and void and of no further effect.

 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Patent & Technology License Agreement.

 

LICENSOR: Ohio State INNOVATION FOUNDATION   LICENSEE: MICROLIN BIO, INC.      
    By /s/ Timothy R. Wright   By /s/ Joseph Hernandez Timothy R. Wright  
Joseph Hernandez Interim President   Chairman

 

Date 9/10/13   Date 9/10/13

  

{00182041-1}Licensee: MicroLin Bio, Inc.
Licensor: Ohio State Innovation FoundationCONFIDENTIALExclusive License (Life
Sciences)
Page 10 of 37

 

 

EXHIBIT A

Terms and Conditions of Patent & Technology License

 

These Terms and Conditions of Patent & Technology License (“Terms and
Conditions”) are incorporated by reference into the Patent & Technology License
Agreement to which they are attached. All Section references in these Terms and
Conditions shall be references to provisions in these Terms and Conditions
unless explicitly stated otherwise.

 

1.Definitions

 

“Actively Commercialize” means having a commercially effective, reasonably
funded (as compared to other similarly situated companies), ongoing and active
research, development, manufacturing, marketing and/or sales program directed
toward obtaining regulatory approval, production and/or Sales of Licensed
Product(s) in a Field of Use in the Licensed Territory.

 

“Affiliate” means any business entity more than 50% owned by Licensee, any
business entity which owns more than 50% of Licensee, or any business entity
that is more than 50% owned by a business entity that owns more than 50% of
Licensee.

 

“Agreement” means collectively (i) these Terms and Conditions, and (ii) the
Patent & Technology License Agreement.

 

“CLIA” means Clinical Laboratory Improvement Amendments

 

“Commercialization Plan” means the written commercialization plan attached as
Appendix B of the Patent & Technology License Agreement.

 

“Contract Quarter” means the three-month periods indicated as the Contract
Quarter in Section 1 of the Patent & Technology License Agreement, or any stub
period thereof at the commencement of the Agreement or the expiration or
termination of the Agreement.

 

“Contract Year” means the 12-month periods indicated as the Contract Year in
Section 1 of the Patent & Technology License Agreement, or any stub period
thereof at the commencement of the Agreement or the expiration or termination of
the Agreement.

 

“…Covered By…” means a claim or claims within any pending or issued patent
included in the Patent Rights claiming all, a portion, or a component or step of
a Licensed Process, Licensed Product, or Licensed Service.

 

“Effective Date” means the date indicated as the Effective Date in Section 1 of
the Patent & Technology License Agreement.

 

“Fair Market Value” means the cash consideration an unaffiliated, unrelated
buyer would pay in an arm’s length sale of a substantially identical item sold
in the same quantity, under the same terms, and at the same time and place.

 

“FDA” means United States Food and Drug Administration.

 

“Field of Use” means the field indicated as the Field of Use identified in
Section 1 of the Patent & Technology License Agreement.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 11 of 37

 

 

“Government” means any agency, department or other unit of the United States of
America or the State of Ohio.

 

“Gross Consideration” means all cash and non-cash consideration (e.g.,
securities).

 

“IND” means investigational new drug application, clinical study application,
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations filed with or submitted to a Regulatory
Authority in conformance with the requirements of such Regulatory Authority.

 

“Inventors” (or singly, “Inventor”) means the inventors identified in the
definition of Patent Rights/Technology Rights in Section 1 of the Patent &
Technology License Agreement.

 

“Licensed Process” means a method, procedure, process, or other subject matter
whose practice or use is Covered By any claim or claims included within the
Patent Rights or uses Technology Rights.

 

“Licensed Product” means any product, apparatus, kit, test having a panel of
either a single nucleotide or two or more nucleotides in combination or
component thereof (i) whose manufacture, use, sale, offer for sale or import is
Covered By any claim or claims included within the Patent Rights or incorporates
any Technology Rights, or (ii) which is made using a Licensed Process or another
Licensed Product.

 

“Licensed Service” means performance of a service for any consideration using a
Licensed Product, or the practice of a Licensed Process. For clarity, research
and development of Licensed Products by Licensee, its Affiliates, or a
Sublicensee does not constitute a Licensed Service.

 

“Licensed Subject Matter” means Patent Rights and/or Technology Rights

 

“Licensee” means the Party identified as the Licensee in Section 1 of the Patent
& Technology License Agreement.

 

“Licensor” means the Party identified as the Licensor in Section 1 of the Patent
& Technology License Agreement.

 

“Milestone Fees” means all fees identified as Milestone Fees in Section 3.1(b)
of the Patent & Technology License Agreement.

 

“Net Sales” means the Gross Consideration from the Sale of Licensed Products,
Licensed Processes, or Licensed Services less the following items directly
attributable to the Sale of such Licensed Products that are specifically
identified on the invoice for such Sale and borne by the Licensee, Affiliates,
or Sublicensees as the seller: (a) discounts and rebates actually granted; (b)
sales, value added, use and other taxes and government charges actually paid,
excluding income taxes; (c) import and export duties actually paid; (d) freight,
transport, packing and transit insurance charges actually paid or allowed; and
(e) other amounts actually refunded, allowed or credited due to rejections or
returns, but not exceeding the original invoiced amount.

 

“Non-Royalty Sublicensing Consideration" means the Gross Consideration received
by the Licensee or its Affiliate from a Sublicensee in consideration of the
grant of a sublicense under the Licensed Subject Matter (including, without
limitation, license or option or distribution fees, fees to maintain license
rights, and bonus/milestone payments), but excluding amounts received as running
royalties, a profit share, or other revenue sharing based on Net Sales for which
Licensor receives a running royalty under Section 3.2. For the avoidance of
doubt, Non-Royalty Sublicensing Consideration shall not include bona fide: (a)
running royalties received by Licensee or an Affiliate based on Net Sales that
are royalty-bearing to Licensor under Section 3.2, (b) purchase price for
Licensee’s stock or other securities not in excess of Fair Market Value, and
(iii) amounts paid and used exclusively for research and development of Licensed
Products or Licensed Services by Licensee.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 12 of 37

 

 

“Patent & Technology License Agreement” means the particular Patent & Technology
License Agreement to which these Terms and Conditions are attached and
incorporated into by reference.

 

“Patent Rights” means the Licensor’s rights in: (a) the patents and patent
applications listed in Section 1 of the Patent & Technology License Agreement;
(b) all non-provisional patent applications that claim priority to any of the
provisional applications listed in Section 1 of the Patent & Technology License
Agreement to the extent the claims of such non-provisional applications are
entitled to claim priority to such provisional applications; (c) all
divisionals, continuations and continuations-in-part (excluding new matter and
claims containing new matter) of the non-provisional patent applications
identified in (a) and (b), above to the extent that claims of such
continuations-in-part are entitled to claim priority to at least one of the
patent applications identified in (a) or (b), above; (d) all reissues,
reexaminations, extensions, and foreign counterparts of any of the patents or
patent applications identified in (a), (b) or (c), above; and (e) any patents
that issue with respect to any of the patent applications listed in (a), (b) ,
(c) or (d), above.  From time to time during the term of the Agreement, upon
written agreement by both Parties, Licensee and Licensor shall update the list
of all patent applications and patents within the Patent Rights.

 

"Phase I Clinical Trial" means a controlled human clinical study that would
satisfy the requirements of 21 CFR 312.21(a), designed to provide evidence of
safety and tolerability, metabolism, and pharmacological activity, the adverse
experiences associated with increasing doses, and, possibly, early evidence of
efficacy of a Compound. Any clinical study in healthy volunteers is a Phase I
Clinical Study.

 

"Phase II Clinical Trial" means a controlled human clinical study that would
satisfy the requirements of 21 CFR 312.21(b), conducted to study the
effectiveness and establish the dose range of a Product for a particular
Indication in patients with the disease or condition under study, including a
Phase IIA Clinical Study or Phase IIB Clinical Study.

 

"Phase IIA Clinical Trial" means a relatively small Phase II Clinical Study
designed to study the effectiveness of a particular Product against placebo or
other positive controls for a particular indication in patients with the disease
or condition under study, including narrowing the optimal dose, the potential
utility, and common short-term side effects of the Product.

 

"Phase IIB Clinical Trial" means a relatively longer and larger Phase II
Clinical Study designed to study the effectiveness of different doses of a
particular Product against placebo or other positive controls for a particular
Indication in patients with the disease or condition under study, which is
determined by the PDC to be a Phase IIB Clinical Study.

 

"Phase III Clinical Trial" means a large, controlled or uncontrolled Clinical
Study that would satisfy the requirements of 21 CFR 312.21(c), intended to
gather the additional information about effectiveness and safety that is needed
to evaluate the overall benefit-risk relationship of the drug and to provide an
adequate basis for physician labeling.

 

“Prosecution Counsel” means the law firm or attorney who is handling the
prosecution of the Patent Rights. Prosecution Counsel as of the Effective Date
is identified in Section 1 of the Patent & Technology License Agreement.

 

“Quarterly Payment Deadline” means the day that is thirty (30) days after the
last day of any particular Contract Quarter.

 

“Regulatory Approval” means the approval needed by the Regulatory Authority for
a particular national jurisdiction to market, Sell and use a Licensed Product or
Licensed Service in that national jurisdiction.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 13 of 37

 

 

“Regulatory Authority” means the governmental authority responsible for granting
any necessary licenses or approvals for the marketing, Sale and use of a
Licensed Product or Licensed Service in a particular national jurisdiction,
including without limitation FDA, European Medicines Agency or Koseisho (i.e.,
the Japanese Ministry of Health and Welfare).

 

“Sell, Sale or Sold” means any transfer or other disposition of Licensed
Products or Licensed Services for which consideration is received by Licensee,
its Affiliates or Sublicensees. A Sale of Licensed Products or Licensed Services
will be deemed completed at the time Licensee or its Affiliate or its
Sublicensee receives such consideration.

 

“Sublicense Agreement” means any agreement or arrangement pursuant to which
Licensee (or an Affiliate or Sublicensee) grants to any third party any of the
license rights granted to the Licensee under the Agreement.

 

“Sublicense Fee” means the fee specified in Section 3.1(e) of the Patent &
Technology License Agreement.

 

“Sublicensee” means any entity to which an express sublicense has been granted
under the Patent Rights and/or Technology Rights. For clarity, a third party
wholesaler or distributor who has no significant responsibility for marketing
and promotion of the Licensed Product or Licensed Services within its
distribution territory or field (i.e., the third party simply functions as a
reseller), and who does not pay any consideration to Licensee or an Affiliate
for such wholesale or distributor rights, shall not be deemed a Sublicensee; and
the resale by such a wholesaler or distributor shall not be treated as royalty
bearing Net Sales by a Sublicensee provided that a royalty is being paid by
Licensee for the initial transfer to the wholesaler or distributor pursuant to
Section 3.2. This definition does not limit Licensee’s rights to grant or
authorize sublicenses under the Agreement.

 

“Technology Rights” means Licensor’s rights in technical information, know-how,
processes, procedures, compositions, devices, methods, formulas, protocols,
techniques, designs, drawings or data created before the Effective Date by
Inventors while employed at The Ohio State University (“OSU”) and within the
Field of Use which are not Covered By any claim or claims included within the
Patent Rights, but which are either (1) directly related to the Tech ID listed
in Section 1 of the Patent & Technology License Agreement or (2) necessary for
practicing inventions claimed in patents and/or patent applications listed in
the definition of Patent Rights whether outstanding, expired or abandoned.

 

“Territory” means the territory so indicated as the Territory in Section 1 of
the Patent & Technology License Agreement.

 

2.License Grant and Commercialization

 

2.1Grant



(a)Licensor grants to Licensee a royalty-bearing exclusive license under Patent
Rights to manufacture, have manufactured, distribute, have distributed, use,
offer for Sale, Sell, lease, loan and/or import Licensed Products in the Field
of Use in the Territory and to perform Licensed Services in the Field of Use in
the Territory.

 

(b)Licensor grants to Licensee a royalty-bearing non- exclusive sublicense under
Technology Rights to manufacture, have manufactured, distribute, have
distributed, use, offer for Sale, Sell, lease, loan and/or import Licensed
Products in the Field of Use in the Territory and to perform Licensed Services
in the Field of Use in the Territory.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 14 of 37

 

 

(c)This grant is subject to (i) the payment by Licensee to Licensor of all
consideration required under the Agreement, (ii) any rights of, or obligations
to, the Government as set forth in Section 11.2 (Government Rights), and (iii)
rights retained by Licensor to:

 

(1)Publish the scientific findings from research related to the Patent Rights;
and

 

(2)Use the Licensed Subject Matter for teaching, research, patient care,
education, and other educationally-related purposes; and

 

(3)Grant rights to, and transfer material embodiments of, the Licensed Subject
Matter to other academic institutions or non-profit research institutions for
the purposes identified in clauses (1) and (2) above.

 

(d)          Licensor reserves all rights not expressly granted in the Agreement
including, but not limited to, any other licenses, implied or otherwise, to any
patents or other rights of Licensor, regardless of whether such patents or other
rights are dominant or subordinate to any rights expressly granted in the
Agreement, or are required to exploit any rights expressly granted in the
Agreement.

 

2.2Affiliates

Licensee may extend the license granted herein to any Affiliate provided that
the Affiliate agrees in writing to be bound by the Agreement to the same extent
as Licensee.  For the sake of clarity, any specific reference to “Licensee”
herein shall include such Affiliate regardless of whether a specific reference
to an “Affiliate” is made in such provision. Licensee agrees to deliver such
written agreement to Licensor within thirty (30) calendar days following
execution.

 

2.3Sublicensing

Licensee has the right to grant Sublicense Agreements under the Licensed Subject
Matter consistent with the terms of the Agreement, subject to the following:

 

(a)A Sublicense Agreement shall not exceed the scope and rights granted to
Licensee hereunder. Sublicensee must agree in writing to be bound by the
applicable terms and conditions of the Agreement and shall indicate that
Licensor is a third party beneficiary of the Sublicense Agreement. In the event
of termination of this Agreement, continued sublicense rights shall be governed
by Section 7.5(a) (Effect of Termination). Licensee has no right to grant a
Sublicensee the right to grant further sub-Sublicense Agreements.

 

(b)Licensee shall deliver to Licensor a true, complete, and correct copy of each
Sublicense Agreement granted by Licensee, Affiliate or Sublicensee, and any
modification or termination thereof, within thirty (30) days following the
applicable execution, modification, or termination of such Sublicense Agreement.
All Sublicense Agreements will be in English.

 

(c)Notwithstanding any such Sublicense Agreement, Licensee will remain primarily
liable to Licensor for all of the Licensee’s duties and obligations contained in
the Agreement, including without limitation the payment of running royalties due
under Section 3.2 whether or not paid to Licensee by a Sublicensee. Any act or
omission of a Sublicensee that would be a breach of the Agreement if performed
by Licensee will be deemed to be a breach by Licensee. Each Sublicense Agreement
will contain a right of termination by Licensee in the event that the
Sublicensee breaches the payment or reporting obligations affecting Licensor or
any other terms and conditions of the Sublicense Agreement that would constitute
a breach of the Agreement if such acts were performed by Licensee.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 15 of 37

 

 

2.4Diligent Commercialization

Licensee by itself or through its Affiliates and Sublicensees will use diligent
and commercially reasonable efforts to implement the Commercialization Plan and
to Actively Commercialize Licensed Products and/or Licensed Services (as
applicable) in the Field of Use within the Territory. Without limiting the
foregoing, Licensee will

 

(a)maintain a bona fide, funded, ongoing and active research, development,
manufacturing, regulatory, marketing or sales program (all as commercially
reasonable) to make License Products and/or Licensed Services commercially
available to the public as soon as commercially practicable, and

 

(b)fulfill the milestone events specified in Section 2.4 of the Patent &
Technology License Agreement by the deadlines indicated therein.

 

If the obligations under this Section 2.4 are not fulfilled, Licensor may treat
such failure as a breach in accordance with Section 7.3(b).

 

3.Compensation

 

In consideration of rights granted to Licensee, Licensee will pay Licensor the
following fees and royalties. All fees and royalties are not refundable and are
not creditable against other fees and royalties. Each payment will reference the
Patent & Technology License Agreement number and will be sent to Licensor’s
payment and accounting contact in Section 18 (Notices) of the Patent &
Technology License Agreement.

 

3.1Non-Royalty Payments due from Licensee

 

(a)Patent Expenses. Licensee will reimburse Licensor for the past patent
expenses stated in Section 3.1(a) and Section 20.1 of the Patent & Technology
License Agreement within fifteen (15) days after the Effective Date. The stated
amount is the current estimate for past patent expenses based on invoices
received by the Licensor through the stated date. Licensee’s obligations to pay
all past and future patent expenses pursuant to Section 6 (Patent Expenses and
Prosecution) will not be limited by such amount.

 

(b)Milestone Fees. Licensee will pay Milestone Fees indicated in Section 3.1(b)
of the Patent & Technology License Agreement by the Quarterly Payment Deadline
for the Contract Quarter in which the milestone events set forth in Section
3.1(b) of the Patent & Technology License Agreement are achieved.

 

(c)Upfront Fee. Licensee will pay the amount of the Upfront Fee set forth in
Section 3.1(c) of the Patent & Technology License Agreement on the Effective
Date.

 

(d)License Maintenance Fees. Licensee will pay license fees in the amounts set
forth in Sections 3.1(d) of the Patent & Technology License Agreement in
accordance with the stated schedule.

 

(e)Sublicense Fees. Licensee will pay Sublicense Fees indicated in Section
3.1(e) of the Patent & Technology License Agreement on or before the Quarterly
Payment Deadline for the Contract Quarter.

 

 

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 16 of 37

 

 

 

(f)Assignment Fee. Licensee will pay the assignment fee set forth in Section
3.1(f) of the Patent & Technology License Agreement within fifteen (15) days of
the assignment of the Agreement.

 

3.2Royalties

Licensee will pay running royalties on Net Sales in each Contract Quarter on or
before the Quarterly Payment Deadline for such Contract Quarter, as follows: (a)
at the rate set forth in Section 3.2(a) of the Patent & Technology License
Agreement on Net Sales in each Contract Quarter for Licensed Products and
Licensed Services Covered By any claim or claims included within the Patent
Rights; and (b) at the rate set forth in Section 3.2(b) of the Patent &
Technology License Agreement on Net Sales in each Contract Quarter for Licensed
Products and Licensed Services not Covered By any claim or claims included
within the Patent Rights. No royalty shall be payable under this Section 3.2
with respect to (i) Sales to an Affiliate or Sublicensee of a particular unit of
Licensed Product that is used by such Affiliate or Sublicensee to perform a
Licensed Service if Licensor is paid a royalty on the Sale of such Licensed
Service, (ii) the Sale of Licensed Products between or among Licensee, its
Affiliates, and Sublicensees for re-sale purposes, provided Licensor is paid a
royalty with respect to the re-sale, or (iii) payments that constitute
Non-Royalty Sublicensing Consideration.

 

3.3Minimum Royalties

If royalties paid to Licensor do not reach the minimum royalty amounts stated in
Section 3.3 of the Patent & Technology License Agreement for the specified
periods, Licensee will pay Licensor on or before the Quarterly Payment Deadline
for the last Contract Quarter in the stated period an additional amount equal to
the difference between the stated minimum royalty amount and the actual
royalties paid to Licensor.

 

3.4Non-cash Consideration

 

If Licensee receives or anticipates receipt of non-cash consideration from Sales
or Sublicenses, the manner in which Licensor will receive its compensation under
the Agreement with respect to such non-cash consideration will be negotiated in
good faith and timely agreed to by the Parties.

 

4.Reports and Plans

 

The reports specified in this Section 4 will be sent to Licensor’s payment and
reporting contact identified in Section 18 (Notices) of the Patent & Technology
License Agreement. If Licensor requests to have information submitted in a
particular format, Licensee will use reasonable efforts to comply with such
request.

 

4.1Quarterly Payment and Milestone Reports

On or before each Quarterly Payment Deadline, Licensee will deliver to Licensor
a true and accurate report, certified by an officer of Licensee, giving such
particulars of the business conducted by Licensee, its Affiliates and its
Sublicensees (including copies of reports provided by Sublicensees and
Affiliates to Licensee) during the preceding Contract Quarter under the
Agreement as necessary for Licensor to account for Licensee’s payments,
including royalties, hereunder, even if no payments are due. The reports shall
continue to be delivered after the termination or expiration of the Agreement
until such time as all Licensed Products permitted to be Sold after termination
or expiration have been Sold or destroyed. The report shall include:

 

(a)The name of the Licensee, the Patent & Technology License Agreement number,
and the period covered by the report;

  

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 17 of 37

 

  

(b)The name of any Affiliates and Sublicensees whose activities are also covered
by the report;


 

(c)Identification of each Licensed Product and Licensed Service for which any
royalty payments have become payable;


 

(d)Net Sales segregated on a product-by-product basis, and a country-by-country
basis, or an affirmative statement that no Sales were made. The report shall
also itemize the permitted deductions from the Gross Consideration used to
arrive at the resulting Net Sales, on a product-by-product and
country-by-country basis;


 

(e)The applicable royalty rate;


 

(f)An affirmative statement of whether any milestones with deadlines in that
Contract Quarter under Section 2.4 and any milestones under Section 3.1(b) were
met or not, and the resulting Milestone Fee payable;


 

(g)Non-Royalty Sublicensing Consideration received by Licensee segregated on a
Sublicense-by-Sublicense basis, or an affirmative statement that none was
received;


 

(h)If any consideration was received in currencies other than U.S. dollars, the
report shall describe the currency exchange calculations; and


 

(i)Any changes in accounting methodologies used to account for and calculate the
items included in the report since the previous report.

 

4.2Annual Written Progress Report and Commercialization Plan

Within forty five (45) days following the end of each Contract Year, Licensee
will deliver to Licensor a true and accurate signed written progress report,
that summarizes (i) Licensee’s efforts and accomplishments during the Contract
Year to diligently commercialize Licensed Products and Licensed Services, and
(ii) Licensee’s development and commercialization plans with respect to Licensed
Products and Licensed Services for the next Contract Year. The report shall also
cover such activities by Affiliates and Sublicensees. The report shall contain
the following information to the extent relevant to the activities under the
Agreement:

 

(a)The name of the Licensee, the Patent & Technology License Agreement number,
the names of any Affiliates and Sublicensees, and the products and services
being developed and/or commercialized;


 

(b)The progress toward completing and the plans for completing the applicable
milestone events pursuant to Sections 2.4 and 3.1(b); and

  

(c)The research and development activities, including status and plans for
obtaining any necessary Regulatory Approvals, performed during the past year,
and the plans for research and development activities for the next year.

 

4.3Government and Economic Development Reporting

If Licensor requests, Licensee will provide information for Licensor’s
Government and economic development reporting purposes, including the following:

 

(a)Number and geographic location of new full-time employees created during the
past Contract Year; total number and geographic location of full-time employees
of Licensee at the end of such Contract Year;

  

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 18 of 37

 

  

(b)Dollar amount of new equity financing received by Licensee during the past
Contract Year, and current capitalization, including number and class of
outstanding securities;


 

(c)Location and square footage of facilities; and


 

(d)Other information required under Federal and state law.

  

This information shall be treated as Licensee’s Confidential Information;
provided that Licensor is entitled to combine such information with similar
information from other Licensor licensees and publicly report such combined
aggregate information, without identifying Licensee’s separate specific
applicable numbers. If and when Licensee has more than two hundred (200)
full-time employees, then no further economic development reports will be
required from Licensee.

 

5.Payment, Records, and Audits

 

5.1Payments

All amounts referred to in the Patent & Technology License Agreement are
expressed in U.S. dollars without deductions for taxes, assessments, fees, or
charges of any kind. Each payment will reference the agreement number set forth
at the beginning of the Patent & Technology License Agreement. All payments to
Licensor will be made in U.S. dollars by check or wire transfer (Licensee to pay
all wire transfer fees) payable to the payee identified in Section 18 of the
Patent & Technology License Agreement and sent to the payment and reporting
contact in Section 18 (Notices) of the Patent & Technology License Agreement.

 

5.2Sales Outside the U.S.

If any currency conversion shall be required in connection with the calculation
of payments hereunder, such conversion shall be made using the rate used by
Licensee for its financial reporting purposes in accordance with Generally
Accepted Accounting Principles (or foreign equivalent) or, in the absence of
such rate, using the average of the buying and selling exchange rate for
conversion between the foreign currency and U.S. Dollars, for current
transactions as reported in The Wall Street Journal on the last business day of
the Contract Quarter to which such payment pertains. Licensee may not make any
tax withholdings from payments to Licensor, but Licensor agrees to supply to
Licensee, upon written request, appropriate evidence from appropriate U.S.
governmental agencies showing that Licensor is a resident of the United States
of America for purposes of the U.S. income tax laws and is tax-exempt under such
income tax laws.  

 

5.3Late Payments

Amounts that are not paid when due will accrue a late charge from the due date
until paid, at a rate equal to 1.0% per month (or the maximum allowed by law, if
less).

 

5.4Records

For a period of six (6) years after the Contract Quarter to which the records
pertain, Licensee agrees that it and its Affiliates and Sublicensees will each
keep complete and accurate records of their Sales, Net Sales, Milestone Fees,
and Non-Royalty Sublicensing Consideration in sufficient detail to enable such
payments to be determined and audited.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 19 of 37

 

 

5.5Auditing

Licensee and its Affiliates will permit Licensor or its representatives, at
Licensor’s expense, to periodically examine books, ledgers, and records during
regular business hours, at Licensee’s or its Affiliate’s place of business, on
at least thirty (30) days advance notice, to the extent necessary to verify any
payment or report required under the Agreement. For each Sublicensee, Licensee
shall obtain such audit rights for Licensor or itself. If Licensee obtains such
audit rights for itself, it will promptly conduct an audit of the Sublicensee’s
records upon Licensor’s request, and Licensee will furnish to Licensor a copy of
the findings from such audit. No more than one audit of Licensee, each
Affiliate, and each Sublicensee shall be conducted under this Section 5.5 in any
calendar year. If any amounts due Licensor have been underpaid, then Licensee
shall immediately pay Licensor the amount of such underpayment plus accrued
interest due in accordance with Section 5.3. If the amount of underpayment is
equal to or greater than 5% of the total amount due for the records so examined,
Licensee will pay the cost of such audit. Such audits may, at Licensor’s sole
discretion, consist of a self-audit conducted by Licensee at Licensee’s expense
and certified in writing by an authorized officer of Licensee. All information
examined pursuant to this Section 5.5 shall be deemed to be the Confidential
Information of the Licensee.

 

6.Patent Expenses and Prosecution

 

6.1Patent Expenses

Licensee shall pay for all past documented, out-of-pocket expenses incurred by
Licensor for filing, prosecuting, defending and maintaining Patent Rights and
related patent searches through the Effective Date of the Agreement, including
those identified in Section 3.1(a) of the Patent & Technology License Agreement,
and all such future expenses incurred by Licensor, for so long as, and in such
countries as the Agreement remains in effect. Licensee will pay all patent
expenses (except for the payment called for under Section 3.1(a)), including
past expenses that have not been invoiced as of the date indicated in Section
3.1(a) of the Patent & Technology License Agreement and future expenses, within
thirty (30) days after Licensee’s receipt of an invoice. At the election of
Licensor, Licensee will either pay Prosecution Counsel directly for patent
expenses or will reimburse Licensor for such patent expenses. Patent expense
payment delinquencies (whether owed directly to Prosecution Counselor to
Licensor) will be considered a payment default under Section 7.3(a).

 

6.2Direction of Prosecution

Licensor will confer with Licensee to develop a strategy for the prosecution and
maintenance of Patent Rights. Licensor will request that copies of all documents
prepared by the Prosecution Counsel for submission to governmental patent
offices be provided to Licensee for review and comment prior to filing, to the
extent practicable under the circumstances. At its discretion, Licensor may
allow Licensee to instruct Prosecution Counsel directly, provided, that (a)
Licensor will maintain final authority in all decisions regarding the
prosecution and maintenance of the Patent Rights, (b) Licensor may revoke this
authorization to instruct Prosecution Counsel directly at any time, and (c) the
Prosecution Counsel remains counsel to the Licensor with an appropriate contract
(and shall not jointly represent Licensee unless requested by Licensee and
approved by Licensor, and an appropriate engagement letter and conflict waiver
are in effect). If Licensee wishes to instruct Prosecution Counsel directly or
change Prosecution Counsel, Licensee may request to do so by following the
Licensor’s procedures for such. Licensor reserves in its sole discretion the
ability to change Prosecution Counsel and to approve or disapprove any requested
changes by Licensee. The Parties agree that they share a common legal interest
to get valid enforceable patents and that Licensee will maintain as privileged
all information received pursuant to this Section.

 

6.3Ownership

All patent applications and patents will be in the name of Licensor (and any
co-owner identified in Section 1 of the Patent & Technology License Agreement)
and owned by Licensor (and such co-owner, if any). No payments due under the
Agreement will be reduced as the result of co-ownership interests in the Patent
Rights by Licensee or any other party.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 20 of 37

 

 

6.4Foreign Filings

In addition to the U.S., the Patent Rights shall, subject to applicable bar
dates, be pursued in such foreign countries as Licensee so designates in writing
to Licensor in sufficient time to reasonably enable the preparation of such
additional filings, and in those foreign countries in which Licensor has filed
applications prior to the Effective Date. If Licensee does not choose to pursue
patent rights in a particular foreign country and Licensor chooses to do so,
Licensee shall so notify Licensor and thereafter said patent application or
patent shall no longer be included in the Patent Rights and Licensee shall have
no further rights thereto. Licensor shall have the right to make alternative
arrangements with Licensee for upfront payment of foreign patent expenses.

 

6.5Withdrawal from Paying Patent Costs

If at any time Licensee wishes to cease paying for any costs for a particular
Patent Right or for patent prosecution in a particular jurisdiction, Licensee
must give Licensor at least ninety (90) days prior written notice and Licensee
will continue to be obligated to pay for the patent costs which reasonably
accrue during said notice period. Thereafter, said patent application or patent
shall no longer be included in the Patent Rights and Licensee shall have no
further rights thereto.

 

6.6U.S. Patent and Trademark Office Entity Size Status

Licensee represents that as of the Effective Date the entity size status of
Licensee in accordance with the regulations of the U.S. Patent and Trademark
Office is as set forth in Section 1 of the Patent & Technology License
Agreement. Licensee will inform Licensor in writing on a timely basis of any
change in its U.S. Patent and Trademark Office entity size status.

 

7.Term and Termination

 

7.1Term

Unless earlier terminated as provided herein, the term of the Agreement will
commence on the Effective Date and continue until the last date of expiration or
termination of the Patent Rights, or if Technology Rights are licensed and no
Patent Rights are applicable, for a term of 20 years.

 

7.2Termination by Licensee

Licensee, at its option, may terminate the Agreement by providing Licensor
written notice of intent to terminate, which such termination effective will be
ninety (90) days following receipt of such notice by Licensor.

 

7.3Termination by Licensor

Licensor, at its option, may immediately terminate the Agreement, or any part of
Licensed Subject Matter, or any part of Field of Use, or any part of Territory,
or the exclusive nature of the license grant, upon delivery of written notice to
Licensee of Licensor’s decision to terminate, if any of the following occur:

 

(a)Licensee becomes in arrears in any payments due under the Agreement, and
Licensee fails to make the required payment within thirty (30) days after
delivery of written notice from Licensor; or

 

(b)Licensee is in breach of any non-payment provision of the Agreement, and does
not cure such breach within ninety (90) days after delivery of written notice
from Licensor;

 

(c)Licensor delivers notice to Licensee of three or more actual breaches of the
Agreement in any 12-month period, even in the event that Licensee cures such
breaches in the allowed period; or

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 21 of 37

 

 

(d)Licensee or its Affiliate or Sublicensee initiates any proceeding or action
to challenge the validity, enforceability, or scope of one or more of the Patent
Rights, or assist a third party in pursuing such a proceeding or action.

 

7.4Other Conditions of Termination

The Agreement will terminate:

 

(a)Immediately without the necessity of any action being taken by Licensor or
Licensee, (i) if Licensee files a bankruptcy action or becomes bankrupt or
insolvent, or (ii) Licensee’s Board of Directors elects to liquidate its assets
or dissolve its business, or (iii) Licensee ceases its business operations, or
(iv) Licensee makes an assignment for the benefit of creditors, or (v) if the
business or assets of Licensee are otherwise placed in the hands of a receiver,
assignee or trustee, whether by voluntary act of Licensee or otherwise; or

 

(b) At any time by mutual written agreement between Licensee and Licensor.

 

7.5Effect of Termination

If the Agreement is terminated for any reason:

 

(a)All rights and licenses of Sublicensees shall terminate upon termination of
the Agreement; provided however, if the Sublicense Agreement is for all of the
Field of Use for all of the Territory, and the Sublicensee is in good standing
and agrees in writing to assume all of the obligations of Licensee and provides
Licensor with written notice thereof within thirty (30) days after termination
of the Agreement, then such Sublicense Agreement shall survive; and

 

(b)Licensee shall cease making, having made, distributing, having distributed,
using, selling, offering to sell, leasing, loaning and importing any Licensed
Products and performing Licensed Services by the effective date of termination;
and

 

(c)Licensee shall tender payment of all accrued royalties and other payments due
to Licensor as of the effective date of termination; and

 

(d)Nothing in the Agreement will be construed to release either Party from any
obligation that matured prior to the effective date of termination; and

 

(e)The provisions of Sections 8 (Confidentiality), 9 (Infringement and
Litigation), 11 (Representations and Disclaimers), 12 (Limit of Liability), 13
(Indemnification), 14 (Insurance), 17 (Use of Name), 18 (Notices), and 19
(General Provisions) will survive any termination or expiration of the
Agreement. In addition, the provisions of Sections 3 (Compensation), 4.1
(Quarterly Payment and Milestone Reports), 5 (Payment, Records and Audits), and
6.1 (Patent Expenses), and 20.2 (Payment Schedule for Past Patent Expenses)
shall survive with respect to all activities and payment obligations accruing
prior to the termination or expiration of the Agreement.

 

8.Confidentiality

 

8.1Definition

“Confidential Information” means all information that is of a confidential and
proprietary nature to Licensor or Licensee and provided by one Party to the
other Party under the Agreement.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 22 of 37

 

 

8.2Protection and Marking

Licensor and Licensee each agree that all Confidential Information disclosed in
tangible form, and marked “confidential” and forwarded to one by the other, or
if disclosed orally, is designated as confidential at the time of disclosure:
(i) is to be held in strict confidence by the receiving Party, (ii) is to be
used by and under authority of the receiving Party only as authorized in the
Agreement, and (iii) shall not be disclosed by the receiving Party, its agents
or employees without the prior written consent of the disclosing Party or as
authorized in the Agreement. Licensee has the right to use and disclose
Confidential Information of Licensor reasonably in connection with the exercise
of its rights under the Agreement, including without limitation disclosing to
Affiliates, Sublicensees, potential investors, acquirers, and others on a need
to know basis, if such Confidential Information is provided under conditions
which reasonably protect the confidentiality thereof. Each Party’s obligation of
confidence hereunder includes, without limitation, using at least the same
degree of care with the disclosing Party’s Confidential Information as it uses
to protect its own Confidential Information, but always at least a reasonable
degree of care.

 

8.3Confidentiality of Terms of Agreement

Each Party agrees not to disclose to any third party the terms of the Agreement
without the prior written consent of the other Party hereto, except each Party
may disclose the terms of the Agreement: (a) to advisors, actual or potential
Sublicensees, acquirers or investors, and others on a need to know basis, in
each case, under appropriate confidentiality obligations substantially similar
to those of this Section 8; and (b) to the extent necessary to comply with
applicable laws and court orders (including, without limitation, Ohio Public
Records laws, as may be amended from time to time, other open records laws,
decisions and rulings, and securities laws, regulations and guidance). If the
Agreement is not for all fields of use, then Licensor may disclose the Field of
Use to other potential third party licensees. Notwithstanding the foregoing, the
existence of the Agreement shall not be considered Confidential Information.

 

8.4Disclosure Required by Court Order or Law

If the receiving Party is required to disclose Confidential Information of
another Party hereto, or any terms of the Agreement, pursuant to the order or
requirement of a court, administrative agency, or other governmental body or
applicable law, the receiving Party may disclose such Confidential Information
or terms to the extent required, provided that the receiving Party shall use
reasonable efforts to provide the disclosing Party with reasonable advance
notice thereof to enable the disclosing Party to seek a protective order and
otherwise seek to prevent such disclosure. To the extent that Confidential
Information so disclosed does not become part of the public domain by virtue of
such disclosure, it shall remain Confidential Information protected pursuant to
Section 8.

 

8.5Copies

Each Party agrees not to copy or record any of the Confidential Information of
the other Party, except as reasonably necessary to exercise its rights or
perform its obligations under the Agreement, and for archival and legal
purposes.

 

8.6Continuing Obligations

Subject to the exclusions listed in Section 8.7, the Parties’ confidentiality
obligations under the Agreement will survive termination of the Agreement and
will continue for a period of three (3) years thereafter.

 

8.6Exclusions

Information shall not be considered Confidential Information of a disclosing
Party under the Agreement to the extent that the receiving Party can establish
by competent written proof that such information:

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 23 of 37

 

 

(a)Was in the public domain at the time of disclosure; or

 

(b)Later became part of the public domain through no act or omission of the
recipient Party, its employees, agents, successors or assigns in breach of the
Agreement; or

 

(c)Was lawfully disclosed to the recipient Party by a third party having the
right to disclose it not under an obligation of confidentiality; or

 

(d)Was already known by the recipient Party at the time of disclosure; or

 

(e)Was independently developed by the recipient Party without use of the
disclosing Party’s Confidential Information.

 

8.8Copyright Notice

The placement of a copyright notice on any Confidential Information will not be
construed to mean that such information has been published and will not release
the other Party from its obligation of confidentiality hereunder.

 

9.Infringement and Litigation

 

9.1Notification

If either Licensor’s designated office for technology commercialization or
Licensee becomes aware of any infringement or potential infringement of Patent
Rights, each Party shall promptly notify the other of such in writing.

 

9.2Licensee’s Enforcement Rights

Licensee shall enforce the Patent Rights against any infringement by a third
party in the Field in the Territory.  Licensee shall be responsible for payment
of all fees and expenses associated with such enforcement incurred by Licensee
and incurred by Licensor in providing cooperation or joining as a party as
provided in Section 9.4.  Any monetary recovery for actual damages or punitive
damages, in excess of Licensee’s documented, third-party expenses in enforcing
the Patent Rights and amounts actually reimbursed by Licensee to Licensor under
this Section 9.2 shall be shared by Licensee with Licensor in the same manner as
Non-Royalty Sublicensing Consideration.

 

9.3Licensor’s Enforcement Rights

If Licensee does not file suit within six (6) months after a written request by
Licensor to initiate an infringement action, then Licensor shall have the right,
at its sole discretion, to bring suit to enforce any Patent Right licensed
hereunder against the infringing activities, with Licensor retaining all
recoveries from such enforcement. If Licensor pursues such infringement action,
Licensor may, as part of the resolution of such efforts, grant non-exclusive
license rights to the alleged infringer notwithstanding Licensee’s exclusive
license rights.

 

9.4Cooperation between Licensor and Licensee

In any infringement suit or dispute, the Parties agree to cooperate fully with
each other. At the request of the Party bringing suit, the other Party will
permit reasonable access after reasonable advance notice to all relevant
personnel, records, papers, information, samples, specimens, etc., during
regular business hours.

 

If it is necessary to name Licensor as a party in such action, then Licensee
must first obtain Licensor’s and the Ohio Attorney General’s prior written
permission, which permission shall not be unreasonably withheld, provided that
Licensor shall have reasonable prior input on choice of counsel on any matter
where such counsel represents Licensor, and Licensee and such counsel agree to
follow all required procedures of the Ohio Attorney General regarding retention
of outside counsel for state entities.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 24 of 37

 

 

9.5Contest of Validity

 

(a)           In the event Licensee or its Sublicensee(s) (or a third party on
its behalf) files any action contesting the validity or enforceability of any
Patent Rights and the provision in Section 7.3(d) is unenforceable, the Licensee
(or its Sublicensee(s), if such Sublicensee filed the action) shall pay a
royalty rate of one and a half (1.5) times the royalty rate specified in Section
3.2 for all Net Sales. Moreover, should the outcome of such contest determine
that any claim of the Patent Rights challenged is both valid and would be
infringed by a Licensed Product, Licensed Process, or Licensed Service sold by
Licensee (or its Sublicensee(s) if such Sublicensee filed the action), if not
for the license granted by this Agreement, Licensee (or its Sublicensee(s), if
such Sublicensee filed the action) shall thereafter, and for the remaining term
of this Agreement, pay a royalty rate of two (2) times the royalty rate
specified in Section 3.2 for all Net Sales.

 

(b)          In the event that Licensee or its Sublicensee(s) contests the
validity or enforceability of any Patent Rights during the term of this
Agreement, Licensee agrees (and shall require its Sublicensee(s) to agree) to
pay to Licensor all royalties due under the Agreement during the period of
challenge. For the sake of clarity, such amounts shall not be paid into any
escrow or other account, but directly to Licensor, and shall not be refunded.

 

(c)          In the event that a validity or non-infringement challenge of any
Patent Rights brought by Licensee is successful, Licensee shall have no right to
recoup any royalties paid before or during the period challenge.

  

10.Export Compliance

 

10.1        Licensee shall observe all applicable United States and foreign laws
and regulations with respect to the research, development, manufacture,
marketing and transfer of Licensed Products and related technical data,
including, without limitation, the International Traffic in Arms Regulations
(ITAR) and the Export Administration Regulation (collectively, the “Export
Laws”). To this end, Licensee shall take all actions necessary to comply with
the Export Laws. Licensee hereby represents and covenants that Licensee:

 

(i)Is neither a national of nor controlled by a national of any country to which
the United States prohibits the export or re-export of goods, services, or
technology;

 

(ii)Is not a person specifically designated as ineligible to export from the
United States or deal in U.S.-origin goods, services, or technologies;

 

(iii)Shall not export or re-export, directly or indirectly, any goods, services,
or technology, to any country or person (including juridical persons) to which
the United States prohibits the export of goods, technology or services; and

 

(iv)In the event that a United States government license or authorization is
required for an export or re-export of goods, services, or technology (including
technical information acquired from Licensor under this Agreement and/or any
products created by using such technical information or any part thereof), the
Licensee shall obtain any necessary United States government license or other
authorization prior to undertaking the export or re-export.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 25 of 37

 

 

Licensee shall include a provision in its agreements, substantially similar to
this Section 10, with its Sublicensees, third party wholesalers and
distributors, and physicians, hospitals or other healthcare providers who
purchase a Licensed Product, requiring that these parties comply with all
then-current applicable export laws and regulations and other applicable laws
and regulations.

 

11.Representations and Disclaimers

 

11.1Licensor Representations

Except for the rights, if any, of the Government as set forth in Section 11.2,
Licensor represents and warrants to Licensee that to the knowledge of Licensor’s
designated office for technology commercialization (i) Licensor is the owner or
agent of the entire right, title, and interest in and to Patent Rights (other
than the right, title and interest of any joint owner identified in Section 1 of
the Patent & Technology License Agreement), (ii) Licensor has the right to grant
the license and sublicense hereunder, and (iii) Licensor has not knowingly
granted and will not knowingly grant licenses or other rights under the Patent
Rights that are in conflict with the terms and conditions in the Agreement.

 

11.2Government Rights

Licensee understands that Licensed Subject Matter may have been developed under
a funding agreement with Government and, if so, that Government may have certain
rights relative thereto. The Agreement is made subject to the Government’s
rights under any such agreement (NIH reference number L-003-2009) and under any
applicable Government law or regulation. To the extent that there is a conflict
between any such agreement, such applicable law or regulation and the Agreement,
the terms of such Government agreement, and applicable law or regulation, shall
prevail. Licensee agrees that, to the extent required by U.S. laws and
regulations, Licensed Products used or Sold in the U.S. will be manufactured
substantially in the U.S., unless a written waiver is obtained in advance from
the U.S. Government.

 

11.3Licensor Disclaimers

EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 11.1, LICENSEE UNDERSTANDS AND
AGREES THAT LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, AS TO THE LICENSED PRODUCTS OR
LICENSED SERVICES, OR AS TO THE OPERABILITY OR FITNESS FOR ANY USE OR PARTICULAR
PURPOSE, MERCHANTABILITY, SAFETY, EFFICACY, APPROVABILITY BY REGULATORY
AUTHORITIES, TIME AND COST OF DEVELOPMENT, PATENTABILITY, NONINFRINGEMENT,
AND/OR BREADTH OF PATENT RIGHTS. LICENSOR MAKES NO REPRESENTATION AS TO WHETHER
ANY CLAIM OR PATENT WITHIN PATENT RIGHTS IS VALID, OR AS TO WHETHER THERE ARE
ANY PATENTS NOW HELD, OR WHICH WILL BE HELD, BY OTHERS OR BY LICENSOR THAT MIGHT
BE REQUIRED FOR USE OF PATENT RIGHTS IN FIELD OF USE. NOTHING IN THE AGREEMENT
WILL BE CONSTRUED AS CONFERRING BY IMPLICATION, ESTOPPEL OR OTHERWISE ANY
LICENSE OR RIGHTS TO ANY PATENTS OR TECHNOLOGY OF LICENSOR OTHER THAN THE PATENT
RIGHTS, WHETHER SUCH PATENTS ARE DOMINANT OR SUBORDINATE TO THE PATENT RIGHTS,
OR THE TECHNOLOGY RIGHTS SPECIFICALLY DESCRIBED HEREIN.

 

11.4Licensee Representation

By execution of the Agreement, Licensee represents, acknowledges, covenants and
agrees (a) that Licensee has not been induced in any way by Licensor or its
employees to enter into the Agreement, and (b) that Licensee has been given an
opportunity to conduct sufficient due diligence with respect to all items and
issues pertaining to this Section 11 (Representations and Disclaimers) and all
other matters pertaining to the Agreement; and (c) that Licensee has adequate
knowledge and expertise, or has utilized knowledgeable and expert consultants,
to adequately conduct the due diligence, and (c) that Licensee accepts all risks
inherent herein. Licensee represents that it is a duly organized, validly
existing entity of the form indicated in Section 1 of the Patent & Technology
License Agreement, and is in good standing under the laws of its jurisdiction of
organization as indicated in Section 1 of the Patent & Technology License
Agreement, and has all necessary corporate or other appropriate power and
authority to execute, deliver and perform its obligations hereunder.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 26 of 37

 

 

12.Limit of Liability

 

IN NO EVENT SHALL LICENSOR, OSU, OR THEIR INVENTORS, OFFICERS, EMPLOYEES,
STUDENTS, TRUSTEES, AGENTS OR AFFILIATED ENTERPRISES, BE LIABLE FOR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR REVENUE) ARISING
OUT OF OR IN CONNECTION WITH THE AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF
WHETHER ANY SUCH PARTY KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES.
OTHER THAN FOR CLAIMS AGAINST LICENSEE FOR INDEMNIFICATION (SECTION 13) OR FOR
MISUSE OR MISAPPROPRIATION OR INFRINGEMENT OF LICENSOR’S INTELLECTUAL PROPERTY
RIGHTS, LICENSEE WILL NOT BE LIABLE TO LICENSOR FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF PROFITS OR REVENUE) ARISING OUT OF OR IN CONNECTION WITH THE AGREEMENT
OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER LICENSEE KNOWS OR SHOULD HAVE KNOWN
OF THE POSSIBILITY OF SUCH DAMAGES.

 

13.Indemnification

 

13.1Indemnification Obligation

Licensee agrees to hold harmless, defend and indemnify Licensor, OSU, and their
officers, employees, students, inventors, trustees, agents, and consultants
(“Indemnified Parties”) from and against any liabilities, damages, causes of
action, suits, judgments, liens, penalties, fines, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and other expenses of
litigation) (collectively “Liabilities”) resulting from claims or demands
brought by third parties against an Indemnified Party on account of any injury
or death of persons, damage to property, or any other damage or loss arising out
of or in connection with the Agreement or the exercise or practice by or under
authority of Licensee, its Affiliates or their Sublicensees, or third party
wholesalers or distributors, or physicians, hospitals or other healthcare
providers who purchase a Licensed Product, of the rights granted hereunder.
Licensee shall have no responsibility or obligation under the section for any
Liabilities to the extent caused by the gross negligence or willful misconduct
by Licensor.

 

14.Insurance

 

14.1Insurance Requirements

Prior to any Licensed Product being used or Sold (including for the purpose of
obtaining Regulatory Approval), and prior to any Licensed Service being
performed by Licensee, an Affiliate, or by a Sublicensee, and for a period of
five years after the Agreement expires or is terminated, Licensee shall, at its
sole cost and expense, procure and maintain commercial general liability
insurance in commercially reasonable and appropriate amounts for the Licensed
Product being used or Sold or the Licensed Service being performed. Licensee
shall use commercially reasonable efforts to have Licensor, its officers, and
employees named as additional insureds. Such commercial general liability
insurance shall provide, without limitation: (i) product liability coverage;
(ii) broad form contractual liability coverage for Licensee’s indemnification
under the Agreement; and (iii) coverage for litigation costs.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 27 of 37

 

 

14.2Evidence of Insurance and Notice of Changes

Upon request by Licensor, Licensee shall provide Licensor with written evidence
of such insurance. Additionally, Licensee shall provide Licensor with written
notice of at least sixty (60) days prior to Licensee cancelling, not renewing,
or materially changing such insurance.

 

15.Assignment

 

The Agreement may not be assigned by Licensee without the prior written consent
of Licensor, which consent will not be unreasonably withheld. For any permitted
assignment to be effective, (a) Licensee must be in good standing under this
Agreement, (b) the Licensee must pay Licensor the assignment fee pursuant to
Section 3.1(f), and (c) the assignee must assume in writing (a copy of which
shall be promptly provided to Licensor) all of Licensee’s interests, rights,
duties and obligations under the Agreement and agree to comply with all terms
and conditions of the Agreement as if assignee were an original Party to the
Agreement.

 

16.Governmental Markings

 

16.1Patent Markings

Licensee agrees that all Licensed Products Sold by Licensee, Affiliates, and
Sublicensees will be marked in accordance with each country’s patent marking
laws, including Title 35, U.S. Code, in the United States.

 

16.2Governmental Approvals and Marketing of Licensed Products and or Licensed
Services

Licensee will be responsible for obtaining all necessary governmental approvals
for the development, production, distribution, Sale, and use of any Licensed
Product or performance of any Licensed Service, at Licensee’s expense,
including, without limitation, any safety studies. Licensee will have sole
responsibility for any warning labels, packaging and instructions as to the use
and the quality control for any Licensed Product or Licensed Service.

 

16.3Foreign Registration and Laws

Licensee agrees to register the Agreement with any foreign governmental agency
that requires such registration; and Licensee will pay all costs and legal fees
in connection with such registration. Licensee is responsible for compliance
with all foreign laws affecting the Agreement or the Sale of Licensed Products
and Licensed Services to the extent there is no conflict with United States law,
in which case United States law will control.

 

17.Use of Name

 

Licensee will not use the name, trademarks or other marks of Licensor or OSU
without the advance written consent of Licensor or OSU. Licensor and OSU may use
Licensee’s name and logo for annual reports, brochures, website and internal
reports without prior consent.

 

18.Notices

 

Any notice or other communication of the Parties required or permitted to be
given or made under the Agreement will be in writing and will be deemed
effective when sent in a manner that provides confirmation or acknowledgement of
delivery and received at the address set forth in Section 18 of the Patent &
Technology License Agreement (or as changed by written notice pursuant to this
Section 18). Notices required under the Agreement may be delivered via E-mail
provided such notice is confirmed in writing as indicated.

 

Notices shall be provided to each Party as specified in the “Contact for Notice”
address set forth in Section 18 of the Patent & Technology License Agreement.
Each Party shall update the other Party in writing with any changes in such
contact information.

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 28 of 37

 

 

19.General Provisions

 

19.1Binding Effect

The Agreement is binding upon and inures to the benefit of the Parties hereto,
their respective executors, administrators, heirs, permitted assigns, and
permitted successors in interest.

 

19.2Construction of Agreement

Headings are included for convenience only and will not be used to construe the
Agreement. The Parties acknowledge and agree that both Parties substantially
participated in negotiating the provisions of the Agreement; therefore, both
Parties agree that any ambiguity in the Agreement shall not be construed more
favorably toward one Party than the other Party, regardless of which Party
primarily drafted the Agreement.

 

19.3Counterparts and Signatures

The Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. A Party may evidence its execution and delivery of the
Agreement by transmission of a signed copy of the Agreement via facsimile or
email. In such event, the Party shall promptly provide the original signature
page(s) to the other Party.

 

19.4Compliance with Laws

Licensee will comply with all applicable federal, state and local laws and
regulations, including, without limitation, all export laws and regulations.

 

19.5Governing Law

The Agreement will be construed and enforced in accordance with laws of the
State of Ohio, without regard to choice of law and conflicts of law principles.

 

19.6Modification

Any modification of the Agreement will be effective only if it is in writing and
signed by duly authorized representatives of both Parties. No modification will
be made by email communications.

 

19.7Severability

If any provision hereof is held to be invalid, illegal or unenforceable in any
jurisdiction, the Parties hereto shall negotiate in good faith a valid, legal
and enforceable substitute provision that most nearly reflects the original
intent of the Parties, and all other provisions hereof shall remain in full
force and effect in such jurisdiction and shall be construed in order to carry
out the intentions of the Parties hereto as nearly as may be possible. Such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such other provisions in any other jurisdiction,
so long as the essential essence of the Agreement remains enforceable.

 

19.8Third Party Beneficiaries

Nothing in the Agreement, express or implied, is intended to confer any
benefits, rights or remedies on any entity, other than the Parties, OSU and
their permitted successors and assigns. However, if there is a joint owner of
any Patent Rights identified in Section 1 of the Patent & Technology License
Agreement (other than Licensee), then Licensee hereby agrees that the following
provisions of these Terms and Conditions extend to the benefit of the co-owner
identified therein (excluding the Licensee to the extent it is a co-owner) as if
such co-owner was identified in each reference to the Licensor: the retained
rights under clause (b) of Section 2.1; Section 11.3 (Licensor Disclaimers);
Section 12 (Limitation of Liability); Section 13 (Indemnification); Section 14.1
(Insurance Requirements); Section 17 (Use of Name); and Section 19.10 (Sovereign
Immunity, if applicable).

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 29 of 37

 

 

19.9Waiver

Neither Party will be deemed to have waived any of its rights under the
Agreement unless the waiver is in writing and signed by such Party. No delay or
omission of a Party in exercising or enforcing a right or remedy under the
Agreement shall operate as a waiver thereof.

 

19.10Sovereign Immunity

Nothing in the Agreement shall be deemed or treated as any waiver of OSU’s
sovereign immunity.

 

19.11Entire Agreement

The Agreement constitutes the entire Agreement between the Parties regarding the
subject matter hereof, and supersedes all prior written or verbal agreements,
representations and understandings relative to such matters.

 

19.12Claims Against Licensor for Breach of Agreement

Licensee acknowledges that any claim for breach of the Agreement asserted by
Licensee against Licensor shall be brought in a court of competent jurisdiction
in Ohio and this is Licensee’s sole and exclusive process for seeking a remedy
for any and all alleged breaches of the Agreement by Licensor.

 

19.13Grant of Security Interest

Licensee hereby grants to Licensor a security interest in and to Licensee's
rights under the Patent & Technology License Agreement, as collateral security
for the payment by Licensee of any and all sums which may be owed from time to
time by Licensee to Licensor. Licensor shall have all rights of a secured party
as specified in the Uniform Commercial Code relative to this security interest
and the enforcement thereof. Licensee hereby authorizes Licensor to file with
the appropriate governmental agencies appropriate UCC-1 financing statements to
evidence this security interest.

 

— END OF EXHIBIT A —

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 30 of 37

 

 

EXHIBIT B

COMMERCIALIZATION PLAN 

 

EXHIBIT C

PATENT APPLICATIONS 



 

Tech ID App. Title Terr. Patent or App.
No. Filing Date 2006-138 MicroRNA-Based Methods and Compositions for the
Diagnosis, Prognosis and Treatment of Solid Cancers Au 2007205163 07/03/08
2006-138-1   Ca

2633754

(Allowed claims)

01/03/07 2006-138-58   Ca wAITING ON APPLICATION NUMBER 03/29/13 2006-138   CN
2007-80005821.2 07/03/08 2006-138-2   Ep 12154246.8 03/05/12 2006-138-4   Ep
12154300.3 01/03/07 2006-138-5   ep 12154301.1 01/03/07 2006-138-6   ep
12154304.5 01/03/07 2006-138-7   ep 12154307.8 01/03/07 2006-138-8   ep
12154315.1 01/03/07 2006-138-9   ep 12154321.9 01/03/07

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 31 of 37

 

 

2006-138-11   ep 12154326.8 03/05/12 2006-138-13   ep 12154329.2 03/05/12
2006-138-14   ep 12154332.6 03/05/12 2006-138-15   ep 12154334.2 03/05/12
2006-138-18   ep 12154341.7 03/05/12 2006-138-19   ep 12154342.5 01/03/07
2006-138-20   EP 12154343.3 01/03/07 2006-138-23   ep 12154346.6 03/01/12
2006-138-27   ep 12154350.8 03/01/12 2006-138   hk 09108431.1 01/03/07 2006-138
  JP 2008-549555 01/03/07 2006-138   jp 2012-183280 09/08/12 2006-138-1   us
8,148,069 07/03/08 2006-138-2   US 13/405,517 02/27/12 2006-138-4   us
13/405,543 02/27/12 2006-138-8   US 13/406,615 02/28/12 2006-138-14   us
13/407,890 02/29/12

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 32 of 37

 

 

2006-009 Compositions and Methods for the Diagnosis and Therapy of BCL-2
Associated Cancers au

2006291165

ALLOWED

09/11/06 2006-009   ca 2,621,441 09/11/06 2006-009   cn

ZL200680039776.8

ISSUED

09/11/06 2006-009   cn 2012-10380806.9 10/10/12 2006-009   ep 06814375.9
09/11/06 2006-009   jp 2008-531200 09/11/06 2006-009   jp 2013-081761 09/11/06
2006-009   us

11/991,773

allowed

05/14/08

2007-019

Joint with NIh

microRNA Based Methods and Compositions for the Diagnosis and Treatment of Colon
Related Diseases AU 2007272947 07/12/07

2007-019

Joint with NIh

  CA 2,657,030 07/12/07

2007-019

Joint with NIh

  CN 2007-8033066.9 07/12/07

2007-019

Joint with NIh

  EP 11170608.1 07/12/07

2007-019-2

Joint with NIh

  EP 11196190.0 07/12/07

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 33 of 37

 

 

2007-019-3

Joint with NIh

  EP 11196250.2 07/12/07

2007-019-4

Joint with NIh

  EP 11196253.6 07/12/07

2007-019-5

Joint with NIh

  EP

11196254.4

allowed

07/12/07

2007-019-6

Joint with NIh

  EP

11196256.9

allowed

07/12/07

2007-019-7

Joint with NIh

  EP

11196261.9

allowed

07/12/07

2007-019-8

Joint with NIh

  EP

11196262.7

allowed

07/12/07

2007-019-9

Joint with NIh

  EP 11170608.1 07/12/07

2007-019-10

Joint with NIh

  EP 11196265.0 07/12/07

2007-019

Joint with NIh

  JP

5230619

issued

07/12/07

2007-019

Joint with NIh

  JP 2013-056596 04/09/13

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 34 of 37

 

 

2007-019-1

Joint with NIh

  US

8,084,199

ISSUED

01/12/09

2007-019-2

Joint with NIh

  US

8,338,102

ISSUED

11/14/11

2007-019-3

Joint with NIh

  US

8,349,568

ISSUED

11/14/11

2007-019-4

Joint with NIh

  US

13/295,440

ALLOWED

11/14/11

2007-019-5

Joint with NIh

  US

8,338,103

ISSUED

11/14/11

2007-019-6

Joint with NIh

  US

8,338,104

ISSUED

11/15/11

2007-019-7

Joint with NIh

  US

8,338,105

ISSUED

11/15/11

2007-019-8

Joint with NIh

  US

8,338,106

ISSUED

11/15/11

2007-019-9

Joint with NIh

  US

8,343,725

ISSUED

11/15/11

2007-019-10

Joint with NIh

  US 13/296,545 11/15/11 2007-028 Ultraconserved Regions Encoding ncRNAs AU
2008283997 02/11/10

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 35 of 37

 

 

2007-028   CA 2,695,514 02/03/10 2007-028   CN 2008-80108689.2 08/04/08 2007-028
  EP 08782609.5 02/04/10 2007-028   JP 2010-519269 01/28/10 2007-028   US

12/672,014

ALLOWED

02/03/10 2007-030

Methods for Identifying Fragile Histidine Triad (Fhit) Interaction and Uses
Thereof

(this application has broad claims that could be amended to include lung and
colon)

AU 2008316577 04/27/10 2007-030   CA 2,703,707 04/23/10 2007-030   CN
200880119206.9 10/27/08 2007-030   EP 08841700.1 04/26/10 2007-030   JP
2010-531311 04/26/10 2007-030   US 12/739,541 02/25/11 2010-126 Materials and
Methods Related to Modulation of Mismatch Repair and Genomic Stability by
miR-155 au 2011232669 09/24/12 2010-126   CA 2,794,142 09/24/12

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 36 of 37

 

 

2010-126   CN 2011-80022637.5 09/24/12 2010-126   EP 11760035.3 09/24/12
2010-126   JP 2013-502642 09/26/12 2010-126   US 13/637,490 11/15/12 2011-085
Materials and Methods Related to microRNA-21 Mismatch Repair and Colorectal
Cancer PCT PCT/US2011/060349 11/11/11 2011-085   US 13/884,668 05/10/13 2011-137
Mutator activity induced by microRNA-155 links inflammation and cancer PCT
PCT/US2012/028016 03/07/12 2011-137   US 13/414,084 03/07/12 2012-066 Methods
and Compositions Related to miR-21 & miR-29a and Cancer Metastasis PCT
PCT/US2012/069484 12/13/12 2012-104

Mechanism of NSAID Chemoprevention in Colorectal Cancer

(Croce is not the lead on this)

pct pct/us2012/067651 12/3/12     Provisional 61/732,906 12/3/12

 

{00182041-1}Licensee: MicroLin Bio
Licensor: Ohio State Innovation FoundationCONFIDENTIAL
EXHIBIT AExclusive License (Life Sciences)
Page 37 of 37

